Title: To Alexander Hamilton from Nathaniel Appleton, 30 March 1791
From: Appleton, Nathaniel
To: Hamilton, Alexander


Boston, March 30, 1791. “I wrote you 20 instant when I transmitted a duplicate Statement of the Stock apparently standing on my Books. I am this Evening favourd with your Circular Letters of 17th & 18 instant. In answer to the former, I have recd Register Certificates & admitted them upon the new Loan persuming that your instructions of 19th November permitted it. In evry case I have conformed to the mode therein prescribed. If I am wrong in this, I materially mistook your design. Your instructions of 18 instant respecting powers Attorney shall be duely attended to. I am also favoured with your special Letter 18th. I have disposed of all the Treasurer Drafts & I have since my last recd. of Mr. Higginson on account of Mess Le Roy & Bayard 2500 Dollrs all of which is deposited in the Bank.…”
